DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: a period should appear only at the end of the claim.  The period appearing after the phrase “and/or microbial degradation” should thus be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0275303 to Yeates et al. in view of US 7,977,501 to Haider et al., as evidenced by US 4,870,151 to Scholl et al.
Regarding Claim 1.  Yeates et al. teaches a one-component reaction system for producing polyurethane foams comprising:
	a polyisocyanate component;
	10 to 30 weight percent, based on the weight of the reaction system, of a polyol component, wherein polyols are compounds having hydroxyl/isocyanate-reactive groups which are exclusively isocyanate-reactive functional groups having at least one Zerewitinoff-reactive hydrogen atom (Paragraph 0007);
	a surfactant which stabilizes the foam against collapse (Paragraph 0032);
	a catalyst for accelerating the reaction of the polyisocyanate and polyol (Paragraph 0026);
	a blowing agent such as propane or butane (Paragraph 0030), which are both set forth as suitable blowing agents having boiling points in the instantly claimed range in the instant specification (Paragraph 0030); and
	a rodent repellant which may be ortho-dichlorobenzene (Paragraph 0040).  Scholl et al. provides evidence that ortho-dichlorobenzene functions as an inert solvent/diluent  in polyurethane reaction mixtures (Column 5, Lines 33 – 40) 
	Yeates et al. does not require additional compounds be present in addition to the above described compounds.  Further auxiliary and additive substances are set forth as optional (Paragraph 0048).  Thus, a composition which consists of the above described ingredients is readily envisioned from the reference disclosure.

Yeates et al. does not expressly characterize the reaction system as one for producing polyurethane foams which are rigid.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Yeates et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 2.  Yeates et al. teaches the one-component reaction system of Claim 1, wherein the polyisocyanate is preferably an aromatic polyisocyanate (Paragraph 0017).
Regarding Claim 3.  Yeates et al. teaches the one-component reaction system of Claim 1, wherein the polyols of the polyol component have a functionality of greater than 1.0 and about 6.2 or less (Paragraphs 0020 and 0022).
Regarding Claim 4.  Yeates et al. teaches the one-component reaction system of Claim 1, wherein the polyols of the polyol component have a hydroxyl number ranging from 28 to 800 mgKOH/g (Paragraph 0021).
Regarding Claim 5.  Yeates et al. teaches the one-component reaction system of Claim 1, wherein the foam stabilizer may be the polyether polydimethylsiloxane copolymer surfactant TEGOSTAB® B8404 (Paragraph 0034).
Regarding Claim 6.  Yeates et al. teaches the one-component reaction system of Claim 1 comprising 35 to 55 weight percent of the polyisocyanate; 10 to 30% by weight of the polyol/isocyanate-reactive component; 0.1 to 3.0 weight percent of the surfactant/foam stabilizer; 0.1 to 3 weight percent of the catalyst; 10 to 30 weight percent of the blowing agent; and wherein auxiliaries and additives may be optionally used, i.e. they may be provided in an amount of 0 weight percent (Paragraphs 0007; 0028; 0035; and 0048).
Regarding Claim 7.  Yeates et al. teaches the one-component reaction system of Claim 1 having an isocyanate index in the range of 3:1 to 10:1 (Paragraph 0019), alternatively expressed as 300 to 1000.
Regarding Claim 9.  Yeates et al. teaches a process of preparing a polyurethane foam obtained by mixing and reacting the components set forth in Claim 1 and then curing (see Examples 1 and 2), i.e. exposing the reaction system to ambient moisture.
Yeates et al. does not expressly characterize the polyurethane foam produced as rigid.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Yeates et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 
Regarding Claim 13.  Yeates et al. teaches an aerosol can under pressure comprising the one-component reaction system of Claim 1 (Paragraph 0050).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0275303 to Yeates et al. in view of US 7,977,501 to Haider et al.
Regarding Claim 8.  Yeates et al. teaches a process for producing a one-component reaction system by reacting, to form a semi-prepolymer, a polyisocyanate component; and 10 to 30 weight percent, based on the weight of the reaction system, of a polyol component, wherein polyols are compounds having hydroxyl/isocyanate-reactive groups which are exclusively isocyanate-reactive functional groups having at least one Zerewitinoff-reactive hydrogen atom (Paragraph 0007).  Yeates et al. does not require other components be reacted to form the semi-prepolymer; thus, it is readily envisioned from the reference that the components which are reacted to form the semi-prepolymer consist of the above described polyisocyanate and polyol components.
	The reaction occurs in the presence of a surfactant which stabilizes the foam against collapse (Paragraph 0032); a catalyst for accelerating the reaction of the polyisocyanate and polyol (Paragraph 0026); a blowing agent such as propane or butane (Paragraph 0030), which are both set forth as suitable blowing agents having boiling points in the instantly claimed range in the instant specification (Paragraph 0030); and
optionally, auxiliary and additive substances (Paragraph 0048).
	Yeates et al. teaches the concept of using polyether polyols and polycarbonate polyols as the polyol component in its one component reaction systems (Paragraph 0020) but not specifically a polyether carbonate polyol.  However, Haider et al. teaches the concept of providing a polyether carbonate polyol as the polyol component in the preparation of polyurethane foams (Column 4, Lines 30 – 43).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyether carbonate polyol as taught by Haider et al. as the polyol component in the reaction system of Yeates et al.  The motivation would have been that such polyols are prepared with carbon dioxide, thus providing a commercial utility for this greenhouse gas (Haider et al.: Column 1, Lines 14 – 18).
Regarding Claims 10 and 11.  Yeates et al. teaches a process of preparing a polyurethane foam obtained by producing a one component reaction system by the process of Claim 8 and then curing (see Examples 1 and 2), i.e. exposing the reaction system to ambient moisture.
Yeates et al. does not expressly characterize the polyurethane foam produced as rigid.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Yeates et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Response to Arguments
Applicant's arguments and corresponding amendments filed February 2, 2022 are sufficient to overcome the outstanding rejection under 35 U.S.C. 112.  The outstanding obviousness-type double patenting rejection in view of U.S. Application No. 16/305,531 has also been withdrawn in light of the abandonment of this application.
Applicant’s arguments filed February 2, 2022 with respect to the rejection under 35 U.S.C. 103 in view of US 2014/0275303 to Yeates et al. and US 7,977,501 to Haider et al. have been fully considered but they are not persuasive.  Applicant argues that primary reference Yeates et al. requires a rodent repellant.  It is applicant’s position that such a compound is effectively excluded by the “consisting of” language now set forth in the preamble of independent Claim 1.  The Office acknowledges that rodent repellants are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764